Citation Nr: 1022967	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Entitlement to a rating in excess of 20 percent for a 
service-connected left hand disability.  

2.  Entitlement to a rating in excess of 20 percent for a 
service-connected right hand disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney 


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July and 
November 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO, and VA will notify the 
Veteran if further action is required.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision is 
issued, the Veteran or his or her representative must file a 
timely notice of disagreement (NOD).  So long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC).  
Finally, to convey jurisdiction to hear the case at the 
Board, the Veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

In a statement received by the RO in August 2008, the Veteran 
expressed his intent to file increase rating claims for his 
service-connected bilateral hand disabilities and further 
stated that he was unable to work due to his bilateral hand 
disability.  The RO construed these statements as three 
separate claims, two increased rating claims (i.e. one for 
each of the Veteran's bilateral hand disabilities) and a 
claim seeking entitlement to TDIU.  The claims were 
adjudicated accordingly, as reflected in a November 2008 
rating decision that denied all three claims.  In a statement 
received by the RO in February 2009, the Veteran stated that 
he was filing for an increase of his service connected 
bilateral hand disabilities and that he also disagreed with 
the RO's denial of his claim for TDIU.  The RO apparently 
construed this statement as an NOD solely with regard to the 
TDIU claim, as the September 2009 SOC only addresses the 
issue of entitlement to TDIU.  

No special wording is required for a NOD, and the Board finds 
that the Veteran's statement received in February 2009 was 
sufficient to voice his disagreement with the rating decision 
that denied his increased rating claims.  In particular the 
Veteran stated that he also disagreed with the TDIU decision, 
thereby implying that he disagreed with the decisions on his 
hands as well.  As such, the Board finds that the Veteran's 
February 2009 statement serves as a NOD for the issue of 
entitlement to increased ratings for the Veteran's bilateral 
hand disabilities.  See 38 C.F.R. §§ 20.201, 20.302(a).  
However, the Veteran has not been provided with an SOC on 
this issue, and this should be accomplished.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  The Veteran should be advised that if he wishes to 
perfect his appeal to the Board, he must file a timely 
substantive appeal after receiving his SOC.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Moreover, since the development being requested may reveal 
entitlement to a TDIU, the claim for assignment of a TDIU 
must be deferred and reconsidered on remand.

Accordingly, the case is REMANDED for the following action:

1.  After completing any necessary 
development, provide a statement of the 
case to the Veteran regarding the issues 
of entitlement for increased ratings for 
his bilateral hand disabilities pursuant 
to his February 2009 notice of 
disagreement.  He should be advised that 
if it is his desire to have the Board 
consider that issue, it will be necessary 
to submit a timely substantive appeal.  
Although the cover may contain a general 
statement as to the 60-day deadline for 
submitting a timely substantive appeal, 
the Veteran should be provided additional 
specific information in the SOC.  The SOC 
should advise him that, although he has 
submitted a substantive appeal for a 
total disability evaluation based on 
service-connected disabilities (TDIU), he 
has not yet submitted a substantive 
appeal as to the claims for increased 
ratings for his bilateral hand 
disabilities.  The Veteran should be 
specifically advised as to a date on 
which the deadline for timely substantive 
appeal of the increased rating claims 
will expire, based on the date stamped on 
the cover letter to the SOC. 

2.  Upon completion of the development 
requested above, conduct any additional 
development as may be indicated for each 
claim on appeal, including scheduling the 
Veteran for VA examinations to assess the 
current severity of his service-connected 
disabilities.  

3.  Readjudicate the Veteran's claim of 
entitlement to an assignment of a TDIU, 
and any other appealed claim, if the 
Veteran submits a timely substantive 
appeal of any claim other than TDIU.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the 
case, and provided with an appropriate 
time for response.  The case should then 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


